Citation Nr: 0512628	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-32 329A	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia. 


THE ISSUE

Whether a change of the veteran's means-tested eligibility 
category for purposes of healthcare billing was proper.

(The issues of entitlement to service connection for 
pulmonary disability, claimed as a residual of asbestos 
exposure and/or exposure to Agent Orange; entitlement to 
service connection for post-traumatic stress disorder (PTSD); 
entitlement to service connection for headaches, claimed as a 
residual of an in-service head injury; entitlement to service 
connection for depression; and entitlement to service 
connection for diabetes mellitus, claimed as due to in-
service herbicide exposure are addressed in a separate 
decision also issued by the Board today.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1964 to September 1966.

2.  On February 15, 2005, prior to the promulgation of a 
Board decision in this appeal, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or an the record at a hearing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2004).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2004).  The appellant, at a February 15, 2005, Board 
hearing, has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  The withdrawal of the appeal was documented 
by the undersigned at the February 15, 2005, Board hearing 
(on a copy of a December 2004 hearing notice letter in the VA 
Health Eligibility Center claims file), and the matter was 
addressed briefly on the record during the Board hearing (see 
page 2 of the hearing transcript).  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


